Citation Nr: 0301794	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  97-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

A review of the evidence of record discloses that in a 
November 1995 rating decision, service connection for PTSD 
was denied by the VARO in Seattle, Washington.  The veteran 
was notified of the determination by communication dated that 
same month.  A timely appeal did not ensue.  

Received in March 1997 was the veteran's request that his 
claim for service connection for PTSD be reopened.  

The veteran had active service from September 1970 to 
September 1973.  He served in Vietnam from July 1971 to May 
1972.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a November 1995 rating decision, the veteran's claim 
of entitlement to service connection for PTSD was denied on 
the basis that there was a lack of supportive evidence 
concerning his claimed stressors.  The veteran did not timely 
appeal that decision.  

3.  The evidence received since the November 1995 decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

The November 1995 rating decision that denied service 
connection for PTSD is final; new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  The VCAA and its implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c) and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  66 
Fed. Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relates to the assistance the VA 
will provide to a claimant trying to reopen a finally decided 
claim, provides rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which provides that 
nothing in § 5103A shall be construed to preclude VA from 
providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable to any claim to reopen a 
finally decided claim received on or after the date of the 
rule's effective date, that being August 29, 2001.  66 Fed. 
Reg. 45,620, 45,629.  They are not applicable to the 
appellant's claim to reopen, which was received long before 
that date.  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The evidence of record at the time of the 1995 decision by 
the RO included the veteran's service medical records, the 
report of a VA psychiatric examination and social survey 
conducted in May 1995, a report of hospitalization of the 
veteran by VA from February to March 1995, and reports of VA 
outpatient treatment on periodic occasions between 1994 and 
1995.  

The veteran's records reflect that he served in Vietnam from 
July 23, 1971, to May 25, 1972.  His personnel records do not 
show the receipt of awards or medals indicative of combat 
participation.  He underwent training in laundry and bath and 
attended the battalion driver's school.  His principal 
military occupational specialty was equivalent to that of a 
dry cleaner.  He was a dryer specialist with the 
85th Evacuation Hospital from July 1971 to January 1972, and 
a dryer specialist from January 1972 to May 1972 with the 
95th Evacuation Hospital in Vietnam.  The service medical 
records are without reference to psychiatric complaints or 
abnormalities.  The records do reflect that the veteran 
sustained multiple facial lacerations in a truck accident in 
August 1971 in Vietnam.  It was noted he was apparently an 
occupant of a military vehicle when it overturned.  The 
vehicle was engaged in assigned duties at the time.  
Elaboration was not provided.  

The VA outpatient records include the report of a visit in 
February 1994 at which time it was indicated the veteran had 
had  no prior psychiatric treatment for PTSD.  The veteran's 
chief complaint was an increase in frequency and intensity of 
Vietnam-related dreams.  He worked in MASH units in Vietnam 
and stated that he saw so much mangling that he was revulsed 
by red meat.  He reported having been involved in a vehicular 
accident in Vietnam.  He stated the driver of the vehicle was 
killed by a sniper.  His Axis I diagnosis was PTSD.  

In a March 1994 communication the veteran indicated that his 
combat experience consisted of working in medical units where 
he disposed of body parts, took people to the morgue, and 
unloaded wounded soldiers from helicopters.  He added that he 
did "whatever work needed to be done.  Much exposure to 
dismembered bodies."   

A report of VA hospitalization from February to March 1995 
resulted in Axis I diagnoses of alcohol dependence, cannabis 
dependence, and PTSD.  

A VA general medical examination was accorded the veteran in 
May 1995.  Past medical history refers to depression and 
sleeping difficulties.  A diagnosis of PTSD was not made.  

The veteran was also accorded a social and industrial survey 
for PTSD by VA by a social worker in May 1995.  The veteran 
stated that while in Vietnam he was in contact with many dead 
and severely wounded men.  The most traumatic incident was 
when a vehicle in which he was riding was involved in an 
accident because the driver lost control after having been 
shot.  The veteran was evacuated from Vietnam for about a 
month or so for treatment of forehead lacerations.  He also 
related that he was disturbed by the dead and mutilated 
bodies of soldiers he witnessed while on duty in graves 
registration and also while evacuating medical helicopters.  

The rating decision in November 1995 denied service 
connection for PTSD because there was a lack of supporting 
evidence concerning the claimed stressful incidents.  

The evidence submitted since the 1995 decision includes 
reports of inpatient and outpatient VA medical records dated 
in the 1990's.  They show varying psychiatric diagnoses, 
including PTSD, major depression, alcohol dependence, 
cannabis dependence, and obsessive-compulsive personality 
disorder. 

Additional evidence includes the report of a February 1998 
psychological evaluation of the veteran by VA.  He again 
referred to recollections of the incident when the vehicle 
crashed and he was thrown through the windshield.  He 
referred to this event as his "wounding," although the 
examiner noted other VA accounts had referred to the incident 
as a "motor vehicle accident."  The veteran also stated that 
he worked with graves registration while in Vietnam.  The 
examiner stated that he concurred with the diagnoses from the 
Topeka VA Medical Center Special Unit.  Those were PTSD, 
major depression, alcohol dependence, cannabis dependence, 
and obsessive-compulsive disorder.  

Additional evidence includes the report of a PTSD examination 
accorded the veteran by VA in May 2000.  The veteran's 
medical records were reviewed by the examiner.  Notation was 
made that the veteran attributed his PTSD to his involvement 
in the vehicular accident in service and to his duties with 
graves registration.  The examiner noted the graves 
registration assignment was not perceived as life-
threatening, though.  

The examiner opined that the veteran did not meet the 
criteria warranting a diagnosis of PTSD.  The examiner did 
not consider the veteran's work in graves registration as 
traumatic, because the work was not perceived as life-
threatening.  With regard to avoidance, the examiner stated 
the veteran fulfilled only the criteria of avoiding certain 
activities, like fireworks and noises.  Notation was also 
made of two symptoms of hyperarousal, those being 
hypervigilance and insomnia.  Notation was made that 
depression and obsessive-compulsive disorder were not first 
diagnosed until 1997.  

Additional evidence includes the report of a social survey 
accorded the veteran in May 2000.  The veteran stated that 
while serving with the 85th Evacuation Hospital, he spent 
much of his time as a stretcher bearer, carrying the wounded 
back and forth.  He claimed he was frequently soaked in 
blood.  He stated it was difficult to deal with the wounded 
as they would yell and ask for things that he could not 
provide.  He was then transferred to the 95th Evacuation 
Hospital near Da Nang.  He indicated that he served as a gate 
guard there and had many tasks which included serving as a 
stretcher bearer.  He again referred to recollections of the 
vehicle accident in which the driver was frightened by enemy 
gunfire and overturned the truck.  Beside this incident of 
small arms fire, the veteran did not speak of other incidents 
of combat.  He reported that a nearby compound was mortared 
and shelled at night, but his medical facility was not.  

Other evidence added to the record includes the transcript of 
hearing testimony given before a hearing officer at the St. 
Louis RO in September 2000.  The veteran testified that there 
was no one he could contact from his service days who might 
be able to help him corroborate his recollections of his 
experiences while serving in Vietnam.  (Transcript, page 11).  

Analysis

Since the veteran did not timely appeal the November 1995 
rating decision, that decision is final.  The claim may 
therefore not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

As noted above, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Board finds that the treatment records, examination 
reports, and hearing testimony, submitted after the November 
1995 rating decision are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The evidence establishes continued treatment for psychiatric 
symptomatology.  While the varying psychiatric diagnoses have 
included PTSD, the record reflects the diagnosis of PTSD is 
based primarily on history given by the veteran.  Evidence of 
a verified stressor upon which a diagnosis of PTSD could be 
based has not been presented.  While the veteran's diagnoses 
include PTSD, notwithstanding this, service connection for 
PTSD in this case is not warranted because there is no 
credible supporting evidence that the claimed inservice 
stressors occurred.  The Board notes that the contemporaneous 
medical records pertaining to treatment of the veteran 
regarding the truck accident in service make no reference to 
the driver of the vehicle having been shot.  The 
contemporaneous records reflect the driver lost control when 
he came to a curve in the road.  The undersigned notes that 
the new evidence also includes report of a social survey 
conducted in May 2000 at which time the veteran stated that 
the medical facilities to which he was assigned were not 
exposed to enemy fire.  

The veteran has also reported serving as a stretcher bearer 
in Vietnam and having recollections of taking wounded 
soldiers off helicopters and transporting them to the 
hospital for surgery.  However, at the September 2000 
hearing, he indicated he not been able to find anyone who 
could verify this or any of his reported stressors. The 
documented circumstances of his service are not consistent 
with his reported stressors.
  
The veteran's statements, including his hearing testimony, 
are essentially cumulative or redundant of his basic 
assertions at the time of the 1995 rating decision, and as 
such are not new evidence.  Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layperson, the veteran is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that new and material evidence has not 
been submitted since the November 1995 decision which denied 
service connection for PTSD.  Thus, the claim has not been 
reopened, and the November 1995 RO decision remains final.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for PTSD 
is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

